Citation Nr: 9917221	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  91-10 493	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left inguinal 
hernia.

2. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
prostatitis.

3. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a skin disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from April 1943 to November 1945.   

This matter was last before the Board of Veterans' Appeals 
(Board) in January 1997 for review of the issues as are set 
forth on the title page of this dismissal and for the 
veteran's claim relative to an increased rating for a 
generalized anxiety disorder.  At that time, the Board denied 
all but the latter issue, which was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
development of the evidence and for readjudication.  

In May 1997, the veteran timely appealed the Board's denial 
of his claims to the United States Court of Appeals for 
Veterans Claims (then the United States Court of Veterans 
Appeals and hereafter "Court").  During the pendency of the 
appeal, on October 6, 1998, the Court dismissed the veteran's 
case upon VA's motion, based upon notice that on June [redacted] 
1998, the veteran died.  A copy of the Court's October 1998 
dismissal is of record, and reveals that the action was 
predicated upon its ruling in Landicho v. Brown, 7 Vet. App. 
42, 46-49 (1994).  

FINDING OF FACT

The veteran died on June [redacted] 1998, during the pendency of his 
appeal before the Court.  

CONCLUSION OF LAW

The April 1990 decision by the RO denying service connection 
for a left inguinal hernia, prostatitis and a skin condition 
is vacated.  38 C.F.R. § 20.1104 (1998); Landicho v. Brown, 7 
Vet. App. 42, 44 (1994).

REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran died on June [redacted] 1998, while his 
claims were pending before the Court.  In Landicho, supra, 
the Court held that the death of the veteran in these 
circumstances would have the legal effect of nullifying the 
previous merits adjudications by the RO (i.e., causes the 
underlying decisions by the RO to be vacated as well), 
because the RO's decisions are subsumed in the decision by 
the Board.  38 C.F.R. § 20.1104 (1998).  See e.g., Smith v. 
Brown, 10 Vet. App. 330 (1997); Yoma v. Brown, 8 Vet. App. 
298 (1995).  Consonant with this precedent, the Court vacated 
the Board's January 17, 1997 decision and dismissed the 
appeal in October 1998.  

The dismissal of this appeal on these grounds ensures that 
the decision by the Board and the underlying decisions by the 
RO have no preclusive effect in the adjudication of any 
accrued benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Hence, the RO must vacate the rating decision upon 
which this case was premised.  


ORDER

The RO is directed to vacate the April 1990 decision that 
denied the deceased veteran's claim of entitlement to service 
connection for a left inguinal hernia, prostatitis, and a 
skin disorder.   


	
		
Barry F. Bohan
Member, Board of Veterans' Appeals



 

